Citation Nr: 0507631	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-09 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for the service-connected lumbosacral strain.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected temporomandibular joint 
(TMJ) dysfunction.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from January 1997 to 
January 2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.  

By May 2002 rating decision, the RO granted service 
connection for lumbosacral strain and assigned it a 10 
percent disability evaluation.  By that rating decision, the 
RO also assigned a 10 percent disability evaluation to the 
TMJ disorder.  

By October 2003 rating decision, the RO increased the 
veteran's disability evaluation for the service-connected 
lumbosacral strain to 40 percent, and the disability 
evaluation for the service-connected TMJ disorder was 
increased to 30 percent.  

Although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, these matters 
continue before the Board.  

The Board notes that the RO granted service connection for 
hypertension in May 2002 rating decision.  The veteran filed 
a Notice of Disagreement with respect to the initial 
noncompensable evaluation assigned by the RO.  The veteran, 
however, did not perfect an appeal with respect to that 
issue.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(2004) (detailing the procedures for initiating and 
perfecting appeals).  It is, therefore, not before the Board.  

The issue of an initial evaluation for the service-connected 
lumbosacral strain is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The service-connected TMJ disorder is not shown to be 
manifested by more than an inability to open his mouth beyond 
13 millimeters with clicking, popping and pain.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service-connected TMJ open lock with 
temporomandibular dysfunction have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. 4.3, 4.7, 4.150 
including Diagnostic Code 9905 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence that is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence, which is 
available, has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  

Further, by a January 2002 letter and the March 2003 
Statement of the Case, the veteran and his representative 
have been notified of the evidence needed to establish the 
benefit sought, and he has been advised via these documents 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In February 2002, the veteran indicated in 
writing that he had no further evidence to submit.  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that VCAA notice detailed in the January 2002 
letter concerns the veteran's claim of service connection for 
a TMJ disorder.  Because, however, the veteran was provided 
with adequate VCAA notice in January 2002 in regards to his 
initial service connection claim, VA is not required to 
provide additional notice with respect to the subsequent 
"downstream" claim for an increased rating.  VAOPGCPREC 8-
2003.  

The Board therefore concludes, based on the VA OGC opinion, 
that furnishing the veteran with additional VCAA notice is 
not required.  See 38 U.S.C.A. 7104(c) [the Board is bound in 
its decisions by precedent opinions of the chief legal 
officer of VA].  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

On March 2001 VA dental examination, the examiner observed an 
incisal edge to incisal edge opening of 32 millimeters with 
some discomfort.  The veteran had Class I occlusion within 
normal limits.  There was a loud pop from his right TMJ upon 
initial opening.  

The veteran complained of having pain associated with the 
incident.  His right temporal and preauricular area was 
tender to palpation.  A radiograph was negative for bony 
pathology.  The examiner diagnosed right side TMJ open lock 
that resulted in temporomandibular dysfunction.  

The veteran experienced approximately one open lock incident 
a week.  He limited his diet to soft foods and cut his food 
into small pieces to limit mouth opening in order to avoid 
TMJ locking.  

The VA examiner stated that the open lock was a subluxation 
that resulted in sharp and severe pain.  In the veteran's 
case, pain subsided within minutes of open lock, but the 
sensation was nonetheless uncomfortable.  The veteran 
asserted that he ate, spoke and yawned in a manner that would 
minimize the possibility of open lock occurrences.  

By May 2002 rating decision, the RO granted service 
connection for a TMJ disorder and assigned a 10 percent 
disability evaluation.  The veteran expressed disagreement 
with the initial evaluation.  

A September 2003 magnetic resonance imaging (MRI) of the jaw 
revealed intermittent anterior dislocation of the right 
articular disc with recapture on open mouth views.  The disc 
did not appear degenerated.  The left TMJ was normal.  

On an October 2003 VA dental examination, the veteran 
complained of pain on the right TMJ.  Dental splints, 
according to the examiner, were ineffective in easing 
symptomatology.  

The veteran complained of clicking, popping, and pain along 
with headaches in the right TMJ region.  The veteran had a 
torn meniscus on the right TMJ according to the September 
2003 MRI report.  

The veteran could open his mouth to 13 millimeters.  He 
experienced spasms upon opening.  The examiner considered the 
veteran's limitation of opening severe.  

By October 2003 rating decision, the RO assigned a 30 percent 
evaluation to the veteran's service-connected TMJ disorder.  



Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected TMJ disorder has been rated 
by the RO under the provisions of Diagnostic Code 9905.  
38 C.F.R. § 4.150.  

Diagnostic Code 9905 pertaining to limitation of motion of 
temporomandibular articulation provides that an inter-incisal 
range of zero to 10 millimeters warrants a 40 percent 
evaluation.  An inter-incisal range of 11 to 20 millimeters 
warrants a 30 percent evaluation.  

A 20 percent evaluation is warranted for an inter-incisal 
range of 21 to 30 millimeters.  An inter-incisal range of 31 
to 40 millimeters warrants a 10 percent evaluation.  A range 
of lateral excursion of zero to 4 millimeters warrants a 10 
percent rating.  

The evidence of record indicates that the veteran has a 42 mm 
inter-incisal range and lateral range of no worse than 4 mm; 
these findings more closely approximate the 10 percent 
evaluation for limited motion--not the 20 percent evaluation.  
Id.  

The veteran can open his mouth to 13 millimeters.  According 
to the criteria set forth above, no more than a 30 percent 
disability evaluation is warranted for his service-connected 
TMJ disorder.  There are no other potentially applicable 
Diagnostic Codes.  See Schafrath, supra.  

The Board has not observed substantial fluctuation in 
symptomatology.  Thus, a staged rating is not warranted 
herein.  See Fenderson, supra.



ORDER

An initial rating in excess of 30 percent for the service-
connected TMJ open lock with temporomandibular dysfunction is 
denied.  



REMAND

During the pendency of this appeal, the rating criteria for 
the spine, found at 38 C.F.R. § 4.71a, were amended effective 
on September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 
(Aug. 27, 2003).  

The revised regulations for the evaluation of spine 
disabilities should be considered by the RO in the evaluation 
of the veteran's service-connected low back disability.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Of course, the 
veteran should be apprised of these new regulations.  

In order to prevent the record from becoming stale, the RO 
must schedule a VA orthopedic examination.  The examiner must 
describe all symptoms and manifestations of the veteran's low 
back disability including accurate range of motion 
measurements.  The examiner in this regard should identify 
any objective evidence of pain or functional loss due to pain 
associated with the service-connected disability.  

The examiner should be requested to provide an opinion as to 
the extent that low back pain limits the veteran's functional 
ability.  The examiner should also be requested to determine 
whether, and to what extent, the low back exhibits weakened 
movement, excess fatigability, or incoordination.  

Hence, this claim for increase is REMANDED for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information concerning recent treatment 
he has received for his service-connected 
low back disability.  Based on his 
response, the RO should undertake all 
indicated action to obtain copies of all 
records from each identified treatment 
source.  

2.  The RO must schedule a VA examination 
to assess the severity of the service-
connected low back disability.  The 
examiner must describe all symptoms and 
manifestations of the veteran's low back 
disability including accurate range of 
motion measurements.  The examiner should 
identify any objective evidence of pain 
or functional loss due to pain associated 
with the service-connected disability.  
The examiner should be requested to 
provide an opinion as to the extent that 
low back pain limits the veteran's 
functional ability.  The examiner should 
also be requested to determine whether, 
and to what extent, the low back exhibits 
weakened movement, excess fatigability, 
or incoordination.  A rationale for all 
conclusions must be provided.  The claims 
folder, including all existing service 
medical records, must be made available 
to the examiner for review in conjunction 
with the examination.  In the report, the 
examiner must indicate whether the claims 
file was reviewed and identify the 
records on which he or she relied.  

3.  The RO should inform the veteran that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (2004).  

4.  The RO should furnish the veteran a 
copy of the revised rating criteria for 
disorders of the spine, effective on 
September 26, 2003, and provide him the 
opportunity to submit any additional 
evidence or argument pertinent to this 
matter.  

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the issue on appeal, to 
include consideration of all evidence of 
record as well as the revised schedular 
criteria for evaluating disabilities of 
the spine that became effective September 
26, 2003.  If any benefit sought remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case, which 
reflects consideration of all additional 
evidence, and the opportunity to respond 
thereto.  

Thereafter, in indicated, the case should be returned to the 
Board for the purpose of appellate review.  

The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required by the veteran until contacted.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


